            UNITED STATES DISTRICT COURT
           MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :
                                      :        3:CR-18-037
                v.                    :    (JUDGE MANNION)
JESSE CAREY                           :
          Defendant                   :
                                ORDER
    In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:
    (1)   The government’s motion in limine, (Doc. 71), is
          GRANTED IN PART; and
    (2)   The government is GRANTED to the extent that it will be
          allowed to introduce at trial evidence of three of defendant
          Carey’s prior felony convictions, namely, his convictions for
          drug trafficking, theft and robbery, and it will be allowed to
          impeach Carey’s credibility with his stated prior felony
          convictions if he testifies on his own behalf at trial. The
          government will also be allowed to mention the nature of
          Carey’s prior theft and robbery convictions if he testifies at
          trial. The government will not be allowed to mention the
          nature of Carey’s prior drug trafficking conviction if he
          testifies and will only be allowed to indicate that Carey had
                  previously been convicted of another unspecified felony in
                  March 2009.
          (3)     The government’s motion in limine, (Doc. 71), is DENIED
                  with respect to Carey’s prior escape conviction and this
                  conviction cannot be used to impeach Carey if he testifies at
                  trial.




                                            S/Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
Dated: December 3, 2019
18-037-01-ORDER




                                           2
